05/01/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 19-0211



                              No. DA 19-0211

IN THE MATTER OF:

A.D.,

             Respondent and Appellant.

                                  ORDER

        Upon consideration of Appellant’s motion to voluntarily dismiss

appeal and good cause appearing,

        IT IS HEREBY ORDERED that Appellant’s appeal in the above

matter is hereby DISMISSED with prejudice.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                       May 1 2020